Case 2:20-cv-00095-DMG-SK Document 12 Filed 07/08/20 Page 1 of 1 Page ID #:41



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES - GENERAL

Case No.    CV 20-95-DMG (SKx)                                     Date     July 8, 2020

Title F. Xayvier Swensen v. Unknown Cooper, et al.


Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              Kane Tien                                              Not Reported
             Deputy Clerk                                            Court Reporter

   Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
             Not Present                                              Not Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR
             LACK OF PROSECUTION

        On May 18, 2020, the Court ordered Plaintiff to effectuate service of process or file a
further status report by June 30, 2020. [Doc. # 11.] Plaintiff has done neither. Accordingly,
Plaintiff is ORDERED TO SHOW CAUSE in writing within ten court days from the date of this
Order why this action should not be dismissed for lack of prosecution.

IT IS SO ORDERED.




CV-90                              CIVIL MINUTES - GENERAL                Initials of Deputy Clerk KT
